DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 01/13/2022. In the applicant’s response, claims 1-7 and 11-20 were amended; claims 21-23 were newly added. Accordingly, claims 1-23 are pending and being examined. Claims 1 and 11 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. 	Claims 1-23 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

before reaching the curve, one or more second road conditions of a second road segment that starts after a beginning of the curve…; determining, before reaching the curve, one or more curve passing propagation parameters to be applied by the vehicle while passing the curve”. Paragraph [0058] of the specification discloses “Method 10 may include step 13 of receiving one or more second road conditions of a road second road segment that starts after a beginning of the curve”. Paragraph [0060] discloses “The second road conditions may or may not be visible to the vehicle (before reaching the curve) and thus may provide highly beneficial information to the determining”. However, there is no disclosure anywhere in the applicant’s specification that “receiving, before reaching the curve, one or more second road conditions of a second road segment that starts after a beginning of the curve” and “determining, before reaching the curve, one or more curve passing propagation parameters to be applied by the vehicle while passing the curve”, as recited in the claim. No support for these new features is found throughout the applicant’s specification. Thus, the claim is rejected under 35 U.S.C. 112(a), because the newly added feature/matter is not properly described in the specification as originally filed. See MPEP 608.04. 

4-2.	Regarding independent claim 11, the claim is rejected under 35 U.S.C. 112(a) because it faces the same issue as set forth in the rejection of claim 1.

4-3	Likewise, all the respective dependent claims 2-10 and 12-23 are under 35 U.S.C. 112(a).

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, Claim 3 recites the limitation "wherein the one or more second road conditions comprise a rigidness of the second road segment”.  However, it is not clear on which the claim is dependent.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

9.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Krunic et al (US 9983013, hereinafter “Krunic”).

Regarding claim 1, Krunic discloses a method for passing a curve (the method and system for blind corner detection; see fig.4 and fig.5B, the method comprising: 
sensing, by a vehicle sensor of a vehicle, environment information regarding an environment of the vehicle (“One or more digital images may be received from the vehicle when it is at position 560a”; wherein the images include the corresponding road segment at that point around the vehicle; see fig.5B and col.26 lines 2-18; see also “receive dynamic navigation data” 404 of fig.4 and col.19 lines 4-17);  
sensing at least one current propagation parameter of the vehicle (the vehicle operation sensor (sensor 311 of fig.3) may detect corresponding to the vehicle's location…, speed and direction, rates of acceleration”; see col.11 lines 11-20); 
detecting, based on at least the environment information, (a) that the vehicle is about to reach the curve, (b) one or more first road conditions of a first road segment that precedes the curve (the method may process the digital images received from the vehicle at first (current) position 560a when it is about to reach the curve, and  determine “if landmarks within a predefined distance of a blind corner are visible within the received digital images”, see col.26 lines 2-22, in order to determine whether or not warning signals or vehicular control event signals may be transmitted to the vehicle for assisting the vehicle passing the curve, see col.27 lines 23-35); 
receiving, before reaching the curve, one or more second road conditions of a second road segment that starts after a beginning of the curve (the method may receive and process the predefined navigation data to “determine if the vehicle is approaching a blind corner”; see 400 and 402 of fig.4, col.17 lines 28-34 and col.18 lines 21-23); wherein the one or more second road conditions are not visible to the vehicle before reaching the curve (wherein the blind corner is not yet visible from the current point; see col.8 line 66—col.9 line 3; see also 580 of fig.5B);
determining, before reaching the curve, one or more curve passing propagation parameters to be applied by the vehicle while passing the curve, wherein the determining is based, at least in part, on the one or more first road conditions, on the one or more second road conditions (the method may calculate the blind corner navigation score based on the predefined data and the dynamic data to determine whether or not to trigger vehicular control event signals at the current location of the vehicle in order to assist the vehicle passing the curve; see col.2 6 lines 32-35; see 406 and 408 of ig.4 and col.19 lines 18-21, and col. 20 lines 46-55), 
responding to the determining (the method may determine whether or not vehicular control event signals are transmitted to the vehicle for assisting the vehicle passing the curve; see col.26 lines 32-35; see 406 and 408 of ig.4 and col.19 lines 18-21, and col. 20 lines 46-55).

see col.27 lines 16-25). In other words, when the blind corner is detected in an acceptable confidence level based on the predefined data and the dynamic data, to determine whether or not to decelerate the vehicle, the system in Krunic still needs to detect/know “the current propagation parameter” of the vehicle, such as the current speed and/or acceleration of the vehicle. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that the determination of whether or not to decelerate the vehicular at the current location of the vehicle in the method in Krunic does not only calculate the blind corner navigation score based on the predefined data and the dynamic data but also detect “the at least one current propagation parameter” of the vehicle, such as the current speed and/or acceleration, in order to perform “an automatic decoration of the vehicle” and assist the vehicle passing the curve (Krunic, see col.27 lines 16-25)

Regarding claim 2, 12, Krunic discloses, comprising receiving or generating a mapping between values of the one or more first road conditions, the one or more second road conditions, and values of the one or more curve passing propagation parameters; and wherein the determining is further responsive to the mapping (the path determination for speed, direction, rates of acceleration) sensed by the sensor at the current point; see fig.5B, and col.25 line 62—col.27 line 55).

Regarding claim 3, 13, Krunic discloses, wherein the one or more second road conditions comprise a rigidness of the second road segment (see the segment from 560d to 580 in fig.5B).
 
Regarding claim 4, 14, Krunic discloses, comprising receiving the one or more second road conditions from an unmanned airborne device (receives data from GPS; see col.14 lines 17-30).  

Regarding claim 5, 15, Krunic discloses wherein the one or more second road conditions comprise a quality of the second road segment (debris in the road segment; see col.8 lines 28-36).

Regarding claim 6, 16, Krunic discloses, comprising receiving the one or more second road conditions from another vehicle (“second vehicle”, “another vehicle”, “oncoming vehicle”; see, e.g., col.23 lines 31-43).

Regarding claim 7, 17, Krunic discloses, wherein the determining is further responsive to a mapping between (a) values of the first one or more road conditions, values of the second one or more road conditions, and (b) values of the one or more curve passing propagation parameters (repeat the process from the location 560a to 560d; see return to 400 from 408 in fig.4; see “second iteration of the method” col.26 lines 36-53; see col.25 line 62---col.29 line 55.

Regarding claim 8, 18, Krunic discloses, wherein the responding comprises performing an advance driver assistance system (ADAS) operation that involves informing a driver of the vehicle about values of the one or more curve passing propagation parameters (the method may determine whether or not vehicular control event signals are transmitted to the vehicle for assisting the vehicle passing the curve; see col.26 lines 32-35; see col.27 lines 21-25).

Regarding claim 9, 19, Krunic discloses, wherein the responding comprises applying an autonomous vehicle pattern that involves applying the one or more curve passing propagation parameters (the method may determine whether or not vehicular control event signals are transmitted to the vehicle for assisting the vehicle passing the curve; see col.26 lines 32-35; see col.27 lines 21-25).

Regarding claim 10, 20, Krunic discloses the method according to claim 1, comprising transmitting the one or more first road conditions of a first road segment that precedes 

Regarding claim 11, the claim is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 21, Krunic discloses the method according to claim 1 wherein the one or more second road conditions comprises an indication of whether an upper surface of the second road segment is scrapped (“potholes or bumps”, see col.8 lines 26-36; “road hazards….”; see col.15 lines 53-67).  

Regarding claim 22, Krunic discloses the method according to claim 1, wherein the responding comprises performing an advance driver assistance system (ADAS) operation that involves taking contron of the vehicle from the driver (“an automatic deceleration of the vehicle”, see col.27 lines 16-25).  

Regarding claim 23, Krunic discloses the method according to claim 1, wherein the responding comprises performing an advance driver assistance system (ADAS) operation that involves allowing the driver to control the vehicle while autonomously limiting at least one of a maximal acceleration a limiting maximal velocity \ (“an automatic deceleration of the vehicle”, see col.27 lines 16-25).
Response to Arguments
10.	Applicant’s arguments, with respects to claim 1, filed on 01/13/2022, have been fully considered. However, as set forth in the rejection of claim 1, each and every feature recited in the claims is disclosed and/or taught by Krunic. The arguments are not persuasive. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/8/2022